 

Exhibit 10.3

 

TRADENAME LICENSING AGREEMENT

 

This TRADENAME LICENSING AGREEMENT (this “Agreement”) is dated as of May 10,
2019, by and between Apollo Medical Holdings, Inc., a Delaware corporation,
whose address is 1668 S. Garfield Ave., 2nd Floor, Alhambra, CA 91801
(“Apollo”), and AP-AMH Medical Corporation, a California professional medical
corporation, whose address is 1668 S. Garfield Ave., 2nd Floor, Alhambra, CA
91801 (“AP-AMH”).

 

Recitals:

 

A.         AP-AMH is a professional medical corporation. AP-AMH and Network
Medical Management, Inc. (“NMM”) have entered into a certain Administrative
Services Agreement dated as of May 10, 2019 (the “Services Agreement”).

 

B.          In order to enhance its name recognition and facilitate the
marketing of its services, AP-AMH desires to obtain from Apollo, and Apollo
desires to grant to AP-AMH a nonexclusive license to use the name, “Apollo
Medical Associates.”

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which the parties
hereby acknowledge, the parties agree as follows:

 

Agreement:

 

1.           License of Tradename to AP-AMH. Apollo hereby licenses to AP-AMH
the nonexclusive, non-sublicensable, non-transferable (expect as permitted
pursuant to Section 4.2) and royalty-bearing right to use the name “Apollo
Medical Associates” which shall only be used to market AP-AMH’s services, and
for no other purpose (the “Tradename License”). The exact manner of the use of
such name by AP-AMH shall be subject to Apollo’s prior written approval. AP-AMH
shall not make any use of the name “Apollo Medical Associates” in any marketing
or advertising or in making business proposals to entities with which AP-AMH
seeks to conduct business or does conduct business unless such marketing,
advertising or business proposals are in accordance with the marketing,
advertising or business plan adopted by AP-AMH and approved by Apollo.

 

1.1          Protection of Apollo Rights.

 

1.1.1           Non-exclusivity and Ownership. The Tradename License is
nonexclusive. Apollo retains the right to license the name “Apollo Medical
Associates” to others in the State of California and elsewhere, and to use the
name “Apollo Medical Holdings” in connection with all Apollo operations and
functions. Furthermore, AP-AMH acknowledges that the names “Apollo Medical
Holdings” and “Apollo Medical Associates” are valuable assets of Apollo which
are unique and have an established secondary meaning and goodwill throughout the
United States and the world. Apollo retains all copyright, trademark and trade
name rights in the name “Apollo Medical Holdings” and “Apollo Medical
Associates,” and AP-AMH shall not acquire any right, title or interest in the
name “Apollo Medical Holdings” and/or “Apollo Medical Associates.” AP-AMH shall
not at any time during or after the term of this Agreement assert or claim any
interest in, or do anything which may adversely affect the validity or
enforceability of, any trademark, trade name, copyright or logo belonging to or
licensed to Apollo (including any act, or assistance to any act, which may
infringe or lead to the infringement of any intellectual property/proprietary
right in the name “Apollo Medical Holdings” and/or “Apollo Medical Associates”).

 



 - 1 - 

 

 

1.1.2           Quality Control. AP-AMH shall use intellectual property licensed
under the Tradename License in a manner and to a standard that is equal or
better than the quality control standards and specifications applied by Apollo.

 

1.1.3           Reservation of Rights. No rights are granted to AP-AMH hereunder
except as expressly granted herein (including by implication or estoppels), and
all rights in the intellectual property owned by Apollo not expressly granted
hereunder are reserved to Apollo.

 

2.           Tradename License Fee. As a fee for the Tradename License, AP-AMH
shall pay to Apollo a fee (the “Tradename License Fee”) in United States dollars
equal to the “Tradename License Fee Percentage,” multiplied by the gross
revenues received by AP-AMH on an accrual basis during each calendar quarter
during the term hereof (or portion thereof if the “Commencement Date,” as
defined below, falls on a day other than the first day of a calendar quarter).
The Tradename License Fee applicable to each calendar quarter (or portion
thereof) shall be paid on the first day of each calendar quarter immediately
succeeding the calendar quarter in which the Tradename License Fee is measured;
provided that the payment of any and all Tradename License Fees shall be subject
to the receipt by AP-AMH of the “Series A Dividend.” As used herein:

 

(a)          “Tradename License Fee Percentage” means the percentage specified
on Schedule 1 attached hereto.

 

(b)          “Series A Dividend” shall have the meaning set forth in that
certain Certificate of Determination of Preferences of Series A Preferred Stock
of Allied Physicians of California, A Professional Medical Corporation, as filed
with the California Secretary of State.

 

2.2          Annual Review of Tradename License Fee. The Tradename License Fee
Percentage set forth above will be reviewed annually (commencing one year from
the Commencement Date) to ensure that (i) the intended underlying economic
arrangements between AP-AMH and Apollo are preserved, and (ii) the Tradename
License Fee accurately compensates Apollo for the value of the Tradename
License. If changes in state or federal laws or regulations, or changes in the
amount or method of reimbursing healthcare services, result in a material
adverse change in the economic benefits of this Agreement to AP-AMH or Apollo,
the fee set forth above shall be equitably adjusted on or before December 31 of
the year such change takes place. If the parties agree to a modification of the
Tradename License Fee, the parties shall make that modification by mutual
written consent. Such adjustment of the Tradename License Fee may apply
retroactively if the Parties agree in writing to the retroactive effective date.

 



 - 2 - 

 

 

3.           Term and Termination.

 

3.1          Term. Unless sooner terminated pursuant to the terms of this
Agreement, the term of this Agreement shall run concurrently and be coterminous
with the term of the Services Agreement. In furtherance of the foregoing, the
term of this Agreement shall commence on the commencement date of the Services
Agreement (the “Commencement Date”), and shall end on the termination or
expiration of the Services Agreement.

 

3.2          Termination of Tradename License. Notwithstanding anything herein
to the contrary, Apollo may at its option terminate the Tradename License upon
the occurrence of any of the following events as follows:

 

(a)          Upon the mutual written agreement of AP-AMH and Apollo.

 

(b)          Effective immediately upon (i) AP-AMH’s violation of any applicable
law, rule or regulation that would result in loss or suspension of licensure; or
(ii) Apollo’s determination that the health, safety or welfare of any individual
receiving services from AP-AMH may be in jeopardy.

 

(c)          Effective immediately upon the liquidation, winding-up and
dissolution of AP-AMH.

 

(d)          Effective immediately upon the termination of the Services
Agreement.

 

(e)          Effective immediately upon written notice by Apollo to AP-AMH if
AP-AMH materially breaches any term, covenant or condition hereof or violates
any of its representations and warranties contained herein and fails to cure
such breach or violation within ninety (90) calendar days after notice of said
material breach or violation has been given to AP-AMH by Apollo, or such longer
period of time as may be reasonably needed to effectuate a cure of such breach.

 

(f)          Effective immediately in the event of the filing of a petition in
voluntary bankruptcy or an assignment for the benefit of creditors by AP-AMH, or
upon other action taken or suffered, voluntarily or involuntarily, under any
federal or state law for the benefit of debtors by AP-AMH, except for the filing
of a petition in involuntary bankruptcy against AP-AMH which is dismissed within
one hundred twenty (120) days thereafter.

 

3.3          Effect of Termination.

 

3.3.1           Immediately upon termination of the Tradename License, AP-AMH
shall cease using the name “Apollo Medical Associates” and every variation and
portion of it, in every respect (including but not limited to signage), and
AP-AMH shall not make any reference on its letterhead or other materials to its
former or then current affiliation with Apollo or its former license or use of
said name.

 



 - 3 - 

 

 

3.3.2           Upon termination, this Agreement shall be of no further force or
effect and the parties shall be relieved and discharged of any future or
continuing obligations arising hereunder, except for (i) the satisfaction of any
covenant or performance of any obligation remaining outstanding as of the date
of termination, (ii) the satisfaction or performance of any covenant or
obligation which by its terms extends beyond the termination of this Agreement
and (iii) any liability or obligation which at the time of such termination
shall have already accrued to the other party or which thereafter may accrue in
respect of any act or omission occurring prior to such termination (including,
without limitation, any accrued and unpaid fees).

 

4.           Miscellaneous.

 

4.1          No Representations or Warranties. Each of the parties hereto
acknowledges and agrees that (i) THE TRADENAME LICENSE IS PROVIDED “AS-IS” AND
THAT NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY Apollo OR BY ANY OF
ITS LICENSORS, AGENTS, EMPLOYEES, REPRESENTATIVES OR ATTORNEYS WITH RESPECT TO
THEM AND THAT ALL IMPLIED WARRANTIES ARE HEREBY DISCLAIMED; (ii) this Agreement
is not being entered into on the basis of, or in reliance on, any promise or
representation, express or implied, other than such as are set forth expressly
in this Agreement; and (iii) it has been represented by legal counsel of its own
choice in this matter or has affirmatively elected not to be represented by
legal counsel.

 

4.2          Assignment. Except as otherwise provided in this Agreement, AP-AMH
shall not consummate an Assignment (defined as the direct or indirect transfer
of equity interests of AP-AMH and a direct or indirect change of control of
AP-AMH shall constitute such transfer) or otherwise assign any rights or
delegate any duties under this Agreement without the prior written consent of
Apollo. For purposes of this Agreement (including this Section 4.2), any change
in the control or management of AP-AMH shall be deemed an assignment. Any
unauthorized attempted or purported assignment by AP-AMH shall be null and void
ab initio and of no force or effect. Apollo, without any need to obtain AP-AMH’s
consent, may at any time during the term of this Agreement, assign this
Agreement to any affiliate or successor in interest.

 

4.3          Successors and Assigns. Subject to the provisions against
assignment as set forth in the preceding Section, the rights and obligations of
the parties to this Agreement shall bind and inure to the benefit of the
successors and permitted assigns of the parties.

 

4.4          Notices. All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (i) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (ii) by Federal Express or similar next business
day air courier service (in which case such notice shall be deemed given on the
business day following the date of deposit with the air courier service), or
(iii) by first class United States mail, registered or certified, return receipt
requested, postage prepaid (in which case such notice shall be deemed given on
the third (3rd) day following the date of deposit in the mail), and properly
addressed to the party on whom notice is to be delivered at the following
addresses, or any changed address sent to the other parties hereto in accordance
with the notice delivery requirements set forth above:

 



 - 4 - 

 

 

To Apollo: To AP-AMH:     Apollo Medical Holdings, Inc. AP-AMH Medical
Corporation 1668 S. Garfield Ave., 2nd Floor 1668 S. Garfield Ave., 2nd Floor
Alhambra, CA 91801 Alhambra, CA 91801 Attn: CEO Attn: CEO

 

4.5          No Waiver. No waiver of any provision of this Agreement shall be
deemed to have been given by reason of any delay by a party in enforcing any
provision of this Agreement. Any waiver of a provision under this Agreement
shall be accomplished only by a written notice signed by the party making the
waiver. A waiver to any one provision or a waiver to any particular default
shall not constitute a continuing waiver in the future to any future default of
that provision, unless the written waiver expressly specifies otherwise.

 

4.6          Validity. If for any reason any clause or provision of this
Agreement or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, is held
unenforceable, invalid or in violation of law by any court or other tribunal,
then the application of such clause or provision in contexts or to situations,
circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
unenforceable, invalid or in violation of law, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

4.7          Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience of reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.

 

4.8          Counterparts. This Agreement may be executed in counterparts by the
parties hereto. All counterparts shall be construed together and shall
constitute one agreement. A signature transmitted by facsimile shall be treated
as an original signature.

 

4.9          Governing Law. This Agreement shall be interpreted and controlled
by the laws of the State of California.

 

4.10       Attorney’s Fees and Costs. In the event of any action, arbitration or
other proceedings between or among the parties hereto with respect to this
Agreement, the non-prevailing party or parties to such action, arbitration or
proceedings shall pay to the prevailing party or parties all costs and expenses,
including reasonable attorneys’ fees, incurred in the defense or prosecution
thereof by the prevailing party or parties. The party which is a “prevailing
party” shall be determined by the arbitrator(s) or judge(s) hearing the matter
and shall be the party who is entitled to recover his, her or its costs of suit,
whether or not the matter proceeds to a final judgment, decree or determination.
A party not entitled to recover his, her or its costs of suit shall not recover
attorneys’ fees. If a prevailing party or parties shall recover a decision,
decree or judgment in any action, arbitration or proceeding, the costs and
expenses awarded to such party may be included in and as part of such decision,
decree or judgment.

 



 - 5 - 

 

 

4.11       Approvals. Whenever this Agreement refers to the approval of a party
or the mutual agreement of the parties, such approval or agreement shall be
evidenced by a writing signed by an authorized representative of the party or
parties.

 

4.12       Amendments. Any amendments, modifications, supplements or other
changes to this Agreement shall be effective only if made in writing and signed
by the parties.

 

4.13       Agreement to Perform Necessary Acts. Each party shall perform any and
all further acts and shall execute and deliver any further documents which may
be reasonably necessary to carry out the provisions of this Agreement.

 

4.14        Enforcement. Because of the unique nature and importance of the
tradename “Apollo Medical Associates,” the parties hereto acknowledge that
monetary damages will not be adequate and that Apollo will be irreparably
damaged in the event that the covenants and restrictions contained in this
Agreement are breached by any person subject hereto. Accordingly, the parties
hereto agree that all of the terms of this Agreement shall be specifically
enforceable and that, in addition, Apollo shall be entitled to the immediate
remedy of a temporary restraining order or preliminary injunction and other
temporary or permanent injunctive or equitable relief to restrain or enjoin a
breach of this Agreement. These remedies shall be cumulative and shall be in
addition to any other remedy which may be available to Apollo. In addition,
because of the unique nature and value of the tradenames to Apollo, Apollo shall
have the unqualified right to specific performance of AP-AMH’s covenants
attendant to the termination of the licenses to avoid substantial damages which
would be very difficult and burdensome to estimate or compensate by the payment
of money damages and shall also be entitled to the immediate remedy of a
temporary restraining order or preliminary injunction and other temporary or
permanent injunctive or equitable relief to restrain or enjoin a breach of this
Agreement or to specifically enforce the provisions hereof.

 

4.15        Entire Agreement. This Agreement and all other agreements executed
on the same date hereof constitute all of the agreements between the parties,
and supersede and replace and all other prior agreements, negotiations and
understandings between the parties with respect to the topics covered by this
Agreement. For avoidance of doubt, the Services Agreement is incorporated by
reference herein in its entirety.

 

4.16        No Third Party Beneficiaries. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies on any person
other than the parties to this Agreement.

 

4.17        Referrals. The parties hereby acknowledge that none of the benefits
to Apollo, AP-AMH or any of their respective affiliates, is conditioned on any
requirement that Apollo, AP-AMH or any of their respective affiliates make
referrals to, be in a position to make or influence referrals to, or otherwise
generate business for Apollo, AP-AMH or any of their respective affiliates.

 



 - 6 - 

 

 

4.18        Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement. In the event that any
provision of this Agreement is found to be ambiguous, each party shall have an
opportunity to present evidence as to the actual intent of the parties with
respect to such ambiguous provision.

 

[Signatures follow on next page]

 

 - 7 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 



“Apollo”   “AP-AMH”         APOLLO MEDICAL HOLDINGS, INC.   AP-AMH MEDICAL
CORPORATION       By: /s/ Mitchell Kitayama   By: /s/ Thomas S. Lam, M.D. Name:
Mitchell Kitayama     Thomas S. Lam, M.D., Title: Independent Committee Director
    Chief Executive Officer

 



 

By: /s/ Eric Chin     Name: Eric Chin     Title: Chief Financial Officer    

  



 - 8 - 

 